DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
2.	According to the Amendment, filed 14 September 2022, the status of the claims is as follows:
Claims 1-20 are previously presented.
Terminal Disclaimer
3.	The terminal disclaimer filed on 14 September 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of U.S. Patent No. 8,583,204 B2, U.S. Patent No. 10,143,410 B2, and U.S. Patent No. 11,147,483 B2, have been reviewed and is accepted.  The terminal disclaimer has been recorded.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 12/413,231 and 61/040,594, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  These disclosures lack support for the feature(s) directed to “wherein the sensor is configured to provide, at analyte concentrations of from 40 mg/dL to 400 mg/dL, a level of accuracy corresponding to a mean absolute relative difference of between 5% to 15% over a sensor session of anywhere between 1 to 30 days,” and “wherein one or more reference measurements associated with calculation of the mean absolute relative difference are determined by analysis of blood” in claims 1-20.  Thus, the effective filing date is 05 March 2010, which is the filing date of U.S. Patent Application No. 12/718,299 (“Application ‘299”).  The present application is a continuation of Application ‘299.
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

5.	Claims 1, 12-14, 19, and 20 rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by McGarraugh et al., U.S. Patent Application Publication No. 2008/0058625 A1 (“McGarraugh”).
	As to Claim 1, McGarraugh teaches the following:
	
A sensor (“sensor”) 101 for measurement of an analyte (see “Devices and methods for monitoring an analyte are provided. Embodiments include continuous analyte sensors having a high degree of accuracy.” in Abstract, and fig. 1), the sensor 101 comprising: 
an in vivo portion (“a portion of the sensor is configured to be positioned beneath a skin surface”, not labeled) configured to be inserted within a body of a host (see “A sensor may be a transcutaneous sensor in which a portion of the sensor is configured to be positioned beneath a skin surface and portion is configured to be positioned above the skin surface. In many embodiments at least a portion of the sensor is configured to be inserted into the subcutaneous adipose tissue.” in para. [0048]), the in vivo portion comprising: 
an electrode (“at least one working electrode”, not labeled) configured to measure a signal associated with an analyte concentration in the host (see “More specifically, in one embodiment, the sensor includes at least one working electrode formed on a substrate.” in para. [0051]); and 
a membrane (“membrane”, not labeled) located over at least a portion of the electrode, wherein the membrane comprises an enzyme (see “The sensing layer may also include a catalyst which is capable of catalyzing a reaction of the analyte. The catalyst may also, in some embodiments, act as an electron transfer agent. One example of a suitable catalyst is an enzyme which catalyzes a reaction of the analyte. In one aspect, the catalyst is non-leachably disposed on the sensor, whether the catalyst is part of a solid sensing layer in the sensor or solvated in a fluid within the sensing layer. In a further aspect, the catalyst is immobilized within the sensor (e.g., on the electrode and/or within or between a membrane or film) to prevent unwanted leaching of the catalyst away from the working electrode and into the patient.” in para. [0067]); and 
an ex vivo portion (“portion is configured to be positioned above the skin surface”, not labeled) configured to remain outside of the body of the host (see “A sensor may be a transcutaneous sensor in which a portion of the sensor is configured to be positioned beneath a skin surface and portion is configured to be positioned above the skin surface.” in para. [0048]), wherein the ex vivo portion is configured to be operably connected to sensor electronics (“transmitter unit”) 102 (see “a transmitter (e.g., wireless transmitter) which connects to the sensor support mount on the skin surface and to the inserted electrochemical sensor;” in para. [0046]), 
wherein the sensor 101 is configured to provide, at analyte concentrations of from 40 mg/dL to 400 mg/dL (see “For example, calibration values may be accepted for blood glucose input between about 60 and about 300 mg/dL …” in para. [0074]), a level of accuracy corresponding to a mean absolute relative difference of between 5% to 15% (Mean ARD for Day 1 is 12.6 %, Day 2 is 12.3 %, Day 3 is 14.1 %, Day 4 is 11.9 %, and Day 5 is 13.0 %) over a sensor session of anywhere between 1 to 30 days (Days 1-5) (see Table 2), and 
wherein one or more reference measurements associated with calculation of the mean absolute relative difference are determined by analysis of blood (see “Referring to FIG. 2, a typical profile plot for the five-days of the study with one-minute data from the arm and abdominal sensors as well as the fifteen minute venous samples taken over three separate periods during the five days. The glucose concentration from the venous sample was measured using a YSI 2300 STAT Plus.TM. Glucose & Lactate Analyzer YSI analyzer (YSI Life Sciences, Yellow Springs, Ohio). All YSI measurements were made in duplicate from a single blood sample.” in para. [0087]; and see “The performance of the Freestyle Navigator.RTM. system was also assessed using the mean and median absolute relative difference between the sensor interstitial glucose measurements and the YSI venous sample measurements.” in para. [0094]).
	As to Claim 12, McGarraugh teaches the following:
A sensor (“sensor”) 101 for measurement of an analyte (see “Devices and methods for monitoring an analyte are provided. Embodiments include continuous analyte sensors having a high degree of accuracy.” in Abstract, and fig. 1), the sensor 101 comprising: 
an electrode (“at least one working electrode”, not labeled) configured to measure a signal associated with an analyte concentration in the host (see “More specifically, in one embodiment, the sensor includes at least one working electrode formed on a substrate.” in para. [0051]);
an enzyme domain (see “The sensing layer may also include a catalyst which is capable of catalyzing a reaction of the analyte. The catalyst may also, in some embodiments, act as an electron transfer agent. One example of a suitable catalyst is an enzyme which catalyzes a reaction of the analyte. In one aspect, the catalyst is non-leachably disposed on the sensor, whether the catalyst is part of a solid sensing layer in the sensor or solvated in a fluid within the sensing layer. In a further aspect, the catalyst is immobilized within the sensor (e.g., on the electrode and/or within or between a membrane or film) to prevent unwanted leaching of the catalyst away from the working electrode and into the patient.” in para. [0067]); and
a membrane (“membrane”, not labeled) in contact with the enzyme domain (see para. [0067]), wherein the membrane is located over at least a portion of the electrode (see “In some embodiments of the present disclosure, to prevent leaching, the electron transfer agents are bound or otherwise immobilized on the working electrode or between or within one or more membranes or films disposed over the working electrode.” in para. [0067]), and wherein the membrane configured to reduce a flux of one or more interferents from reaching the enzyme domain (see “In one embodiment, a film or membrane prevents the penetration of one or more interferents into the region around the working electrodes. In one aspect, this type of interferent-eliminating layer is much less permeable to one or more of the interferents than to the analyte.” in para. [0069]),
wherein the sensor 101 is configured to provide, at analyte concentrations of from 40 mg/dL to 400 mg/dL (see “For example, calibration values may be accepted for blood glucose input between about 60 and about 300 mg/dL …” in para. [0074]), a level of accuracy corresponding to a mean absolute relative difference of between 5% to 15% (Mean ARD for Day 1 is 14.8 %, Day 2 is 14.3 %, Day 3 is 14.0 %, Day 4 is 13.9 %) over a sensor session of anywhere between 1 to 30 days (Days 1-4) (see Table 13), and 
wherein one or more reference measurements associated with calculation of the mean absolute relative difference are determined by analysis of blood (see “Referring to FIG. 2, a typical profile plot for the five-days of the study with one-minute data from the arm and abdominal sensors as well as the fifteen minute venous samples taken over three separate periods during the five days. The glucose concentration from the venous sample was measured using a YSI 2300 STAT Plus.TM. Glucose & Lactate Analyzer YSI analyzer (YSI Life Sciences, Yellow Springs, Ohio). All YSI measurements were made in duplicate from a single blood sample.” in para. [0087]; and see “The performance of the Freestyle Navigator.RTM. system was also assessed using the mean and median absolute relative difference between the sensor interstitial glucose measurements and the YSI venous sample measurements.” in para. [0094]).
	As to Claim 13, McGarraugh teaches the following:
wherein the membrane is in contact with the electrode (see para. [0067]).
	As to Claim 14, McGarraugh teaches the following:
wherein the membrane is configured to control a flux of the analyte therethrough (see para. [0070]).
	As to Claim 19, McGarraugh teaches the following:
wherein the enzyme domain comprises an enzyme configured to react with the analyte (see “One example of a suitable catalyst is an enzyme which catalyzes a reaction of the analyte.” in para. [0067]).
	As to Claim 20, McGarraugh teaches the following:
wherein the membrane is disposed over a planar surface (see para. [0065]).
Claim Rejections - 35 USC § 103
6.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
8.	Claims 2 and 6-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McGarraugh in view of Shin et al., U.S. Patent Application Publication No. 2005/0027177 A1 (“Shin”).
	As to Claim 2, McGarraugh teaches the following:
A sensor (“sensor”) 101 for measurement of an analyte (see “Devices and methods for monitoring an analyte are provided. Embodiments include continuous analyte sensors having a high degree of accuracy.” in Abstract, and fig. 1), the sensor 101 comprising: 
an in vivo portion (“a portion of the sensor is configured to be positioned beneath a skin surface”, not labeled) configured to be inserted within a body of a host (see “A sensor may be a transcutaneous sensor in which a portion of the sensor is configured to be positioned beneath a skin surface and portion is configured to be positioned above the skin surface. In many embodiments at least a portion of the sensor is configured to be inserted into the subcutaneous adipose tissue.” in para. [0048]), the in vivo portion comprising: 
an electrode (“at least one working electrode”, not labeled) configured to measure a signal associated with an analyte concentration in the host (see “More specifically, in one embodiment, the sensor includes at least one working electrode formed on a substrate.” in para. [0051]); and 
a membrane (“membrane”, not labeled) located over at least a portion of the electrode, wherein the membrane comprises an enzyme (see “The sensing layer may also include a catalyst which is capable of catalyzing a reaction of the analyte. The catalyst may also, in some embodiments, act as an electron transfer agent. One example of a suitable catalyst is an enzyme which catalyzes a reaction of the analyte. In one aspect, the catalyst is non-leachably disposed on the sensor, whether the catalyst is part of a solid sensing layer in the sensor or solvated in a fluid within the sensing layer. In a further aspect, the catalyst is immobilized within the sensor (e.g., on the electrode and/or within or between a membrane or film) to prevent unwanted leaching of the catalyst away from the working electrode and into the patient.” in para. [0067]); and 
an ex vivo portion (“portion is configured to be positioned above the skin surface”, not labeled) configured to remain outside of the body of the host (see “A sensor may be a transcutaneous sensor in which a portion of the sensor is configured to be positioned beneath a skin surface and portion is configured to be positioned above the skin surface.” in para. [0048]), 
…
wherein the sensor 101 is configured to provide, at analyte concentrations of from 40 mg/dL to 400 mg/dL (see “For example, calibration values may be accepted for blood glucose input between about 60 and about 300 mg/dL …” in para. [0074]), a level of accuracy corresponding to a mean absolute relative difference of between 5% to 15% (Mean ARD for Day 1 is 12.6 %, Day 2 is 12.3 %, Day 3 is 14.1 %, Day 4 is 11.9 %, and Day 5 is 13.0 %) over a sensor session of anywhere between 1 to 30 days (Days 1-5) (see Table 2), and 
wherein one or more reference measurements associated with calculation of the mean absolute relative difference are determined by analysis of blood (see “Referring to FIG. 2, a typical profile plot for the five-days of the study with one-minute data from the arm and abdominal sensors as well as the fifteen minute venous samples taken over three separate periods during the five days. The glucose concentration from the venous sample was measured using a YSI 2300 STAT Plus.TM. Glucose & Lactate Analyzer YSI analyzer (YSI Life Sciences, Yellow Springs, Ohio). All YSI measurements were made in duplicate from a single blood sample.” in para. [0087]; and see “The performance of the Freestyle Navigator.RTM. system was also assessed using the mean and median absolute relative difference between the sensor interstitial glucose measurements and the YSI venous sample measurements.” in para. [0094]).
McGarraugh does not teach the following:
wherein the sensor is configured to be calibrated based on a correlation between an in vivo sensor sensitivity and an in vitro sensor sensitivity. 

However, Shin teaches the following:
a sensor is configured to be calibrated based on a correlation between an in vivo sensor sensitivity and an in vitro sensor sensitivity (see “To calibrate the glucose monitor 100, the calibration factor called a sensitivity ratio (SR) (blood glucose level/Valid ISIG value) is calculated for a particular glucose sensor 12. The SR is a calibration factor used to convert the Valid ISIG value (Nano-Amps) into a blood glucose level (mg/dl or mmol/l). In alternative embodiments, the units for the SR may vary depending on the type of signal available from the sensor (frequency, amplitude, phase shift, delta, current, voltage, impedance, capacitance, flux, and the like), the magnitude of the signals, the units to express the characteristic being monitored, or the like.” in para. [0065]). 
Thus, it would have been obvious for one of ordinary skill in the art at the time the invention made to modify McGarraugh’s sensor to be calibrated based on “the calibration factor called a sensitivity ratio (SR) (blood glucose level/Valid ISIG value)”, as taught by Shin, in order to provide accurate calibration of the sensor.
	As to Claim 6, McGarraugh teaches the following:
wherein the enzyme is configured to react with the analyte (see “One example of a suitable catalyst is an enzyme which catalyzes a reaction of the analyte.” in para. [0067]).
	As to Claim 7, McGarraugh teaches the following:
wherein the membrane is disposed over a planar surface (see para. [0065]).
	As to Claim 8, Shin teaches the following:
wherein the in vivo sensitivity and the in vitro sensitivity have a ratio from about 1-to-1.5 to about 1-to-10 (see para. [0072]-[0075]).
	As to Claim 9, Shin teaches the following:
wherein the in vivo sensitivity and the in vitro sensitivity have a ratio from about 1-to-0.1 to about 1-to-0.7 (see para. [0072]-[0075]).
	As to Claim 10, Shin teaches the following:
wherein the correlation between the in vivo sensor sensitivity and the in vitro sensor sensitivity is due at least in part to consistent sensor manufacturing (see para. [0087]).
	As to Claim 11, McGarraugh teaches the following:
wherein the membrane is configured to control a flux of the analyte therethrough (see para. [0070]).
9.	Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McGarraugh, as applied to claim 12 above, and further in view of Simpson et al., U.S. Patent Application Publication No. 2007/0235331 A1 (“Simpson”).
As to Claim 15, McGarraugh teaches the subject matter of claim 12 above.  McGarraugh does not teach the following:
a potentiostat connected with the electrode and wherein the reducing the flux of one or more interferents from reaching the enzyme domain is due to application of a predetermined electrical potential to the electrode by the potentiostat.

However, Simpson teaches the following:
a potentiostat (“potentiostat”) 134 connected with the electrode (“working electrode”) 38 (see “In this embodiment, a potentiostat 134 is shown, which is operably connected to an electrode system (such as described above) and provides a voltage to the electrodes, which biases the sensor to enable measurement of an current signal indicative of the analyte concentration in the host (also referred to as the analog portion).” in para. [0336], and fig. 4) and wherein the reducing the flux of one or more interferents from reaching the enzyme domain is due to application of a predetermined electrical potential to the electrode by the potentiostat 134 (see “In one preferred embodiment, an analyte sensor includes a membrane system disposed over an electrode, such as the working electrode, wherein the membrane system is configured for inactivation of electroactive species that can interfere with the analyte signal. In other preferred embodiments, the membrane system is configured to substantially consume at least one electroactive compound (that interferes with the analyte signal) diffusing therein, such that the compound is substantially prevented from reaching the electroactive surface. The term "consumed" as used herein is a broad term and is used in its ordinary sense, including, without limitation, to render the interferent substantially non-reactive with the electroactive surface and/or the voltage potential of the sensor, such as by oxidation or reduction of the interferent. For example, the membrane system can interact with the interferent such that the interferent's redox potential is changed and the interferent is substantially unable to be oxidized and/or reduced when the interferent contacts the electroactive surface, at the voltage potential at which the sensor operates.” in para. [0186]).
Thus, it would have been obvious for one of ordinary skill in the art at the time the invention made to modify McGarraugh’s sensor to include a “potentiostat 134”, as taught by Simpson, in order to allow the membrane system to “… interact with the interferent such that the interferent's redox potential is changed and the interferent is substantially unable to be oxidized and/or reduced when the interferent contacts the electroactive surface, at the voltage potential at which the sensor operates”, and thus, providing a more accurate glucose concentration measurement.
Allowable Subject Matter
10.	Claims 3-5 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
11.	The following is a statement of reasons for the indication of allowable subject matter:  
As to Claims 3 and 16, neither McGarraugh nor the prior art of record teaches the sensor of base claim 2 and the sensor of base claim 12, respectively, including the following, in combination with all other limitations of base claim:
wherein the mean absolute relative difference is between 7% to 10% over the sensor session.

As to Claims 4 and 17, neither McGarraugh nor the prior art of record teaches the sensor of base claim 2 and the sensor of base claim 12, respectively, including the following, in combination with all other limitations of base claim:
wherein the mean absolute relative difference is between 8% to 9.5% over the sensor session.

As to Claims 5 and 18, neither McGarraugh nor the prior art of record teaches the sensor of base claim 2 and the sensor of base claim 12, respectively, including the following, in combination with all other limitations of base claim:
wherein the sensor is configured to provide, at analyte concentrations of from 40 mg/dL to 80 mg/dL, a second level of accuracy corresponding to a second mean absolute relative difference, the mean absolute relative difference being less than the second mean absolute relative difference.

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVIN NATNITHITHADHA whose telephone number is (571)272-4732. The examiner can normally be reached Monday - Friday 6:00 am - 8:30 am & 10:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 571-272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        10/13/2022